United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
___________

No. 06-1900
___________

The People of the State of Missouri,   *
                                       *
             Plaintiff,                *
                                       *
John M. Oyer,                          *
                                       *
             Appellant,                *
                                       *
Michael Johnson; Stephanie L.          *
Waughtal,                              *
                                       *
             Plaintiffs,               *
                                       *
       v.                              *   Appeals from the United States
                                       *   District Court for the
State of Missouri, Kansas City,        *   Western District of Missouri.
Municipality Codes Administration      *
Department, Neighborhood Community *       [UNPUBLISHED]
Service Department; Leon Ford,         *
Individually & capacity of law; Nick   *
Domann, Individually & capacity of     *
law; Virginia Lewis-Brunk,             *
Individually & corp capacity; Patricia *
Murray, Individually & corporate       *
capacity; Magistrate Wayne Cagle;      *
Leron Ford; Lowell Gard; City of       *
Kansas City, Codes Administration      *
Department; Kansas City, Inc.; Lorna *
Kindred; Magistrate Joseph Locascio; *
Neighborhood Community Service         *
Department,                            *
                                       *
             Appellees.                *
___________

No. 06-2292
___________

The People of the State of Missouri;   *
John M. Oyer,                          *
                                       *
             Plaintiff,                *
                                       *
Michael Johnson,                       *
                                       *
             Appellant,                *
                                       *
Stephanie L. Waughtal,                 *
                                       *
             Plaintiff,                *
                                       *
       v.                              *
                                       *
State of Missouri, Kansas City,        *
Municipality Codes Administration      *
Department, Neighborhood Community *
Service Department; Leon Ford,         *
Individually & capacity of law; Nick   *
Domann, Individually & capacity of     *
law; Virginia Lewis-Brunk,             *
Individually & corp capacity; Patricia *
Murray, Individually & corporate       *
capacity; Magistrate Wayne Cagle;      *
Leron Ford; Lowell Gard; City of       *
Kansas City, Codes Administration      *
Department; Kansas City, Inc.; Lorna *
Kindred; Magistrate Joseph Locascio; *
Neighborhood Community Service         *
Department,                            *
                                       *
             Appellees.                *


                                       -2-
                                   ___________

                              Submitted: October 3, 2007
                                 Filed: October 12, 2007
                                  ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

       John Oyer and Michael Johnson appeal the district court’s1 orders dismissing
their civil-rights action for failure to state a claim and failure to provide proof of
service, and denying their motions for reconsideration and relief from judgment.
Having carefully reviewed the entire district court file, we deny appellants’ motion to
supplement the record. We affirm the judgment for the reasons the district court
provided in its various rulings. See 8th Cir. R. 47B.
                         ______________________________




      ¹The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
                                          -3-